Citation Nr: 1101321	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-40 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel





(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran served on active duty from January 1964 to June 1997, 
with periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).  

The Board notes that the Veteran was scheduled for a 
videoconference hearing before the Board on December 8, 2010, but 
he failed to report for the hearing.  Thereafter, in a December 
2010 informal hearing presentation, the Veteran's representative 
informed the Board that the Veteran was unable to attend the 
scheduled hearing and no request to reschedule the hearing has 
been made.  The Board finds there is no Board hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2010).  

VA regulations allow for the assignment of a TDIU rating when a 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, that disability must be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there must be at least one disability ratable at 40 
percent or more and sufficient additional disabilities to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).  In this case, the Veteran is service connected for sleep 
apnea at 50 percent disabling, a lumbar strain with radiculopathy 
at 20 percent disabling, a Dupuytren's contracture, right ring 
and small fingers with limitation of wrist motion, at 20 percent 
disabling, and congenital stenosis, right renal artery with 
atrophic, non-functioning kidney with resulting hypertension, at 
20 percent disabling.  The combined rating is 70 percent.  The 
Board finds the Veteran meets the threshold for a TDIU rating 
where two or more service-connected disabilities are present.    

In August 2004, the Veteran underwent a VA examination through 
QTC Medical Services.  The examiner opined that the "effect of 
the [service-connected disabilities] on the Veteran's usual 
occupation is difficulty lifting, due to back strain, and unable 
to do strenuous work."  The Board finds that this opinion 
implies that the Veteran is able to perform sedentary work; 
however, in a November 2004 personal hearing before a decision 
review officer (DRO), the Veteran reported, in pertinent part, 
not being able to sit for long periods of time due to his 
service-connected back disability.  Although an opinion was 
provided in an August 2004 VA examination regarding the Veteran's 
service-connected disabilities, there was no opinion and 
rationale as to whether those service-connected disabilities, 
independent of any other nonservice-connected disabilities could 
also preclude the Veteran from securing or following 
substantially gainful employment, as to include sedentary work.  
Therefore, a medical opinion and rationale should be rendered 
regarding the current nature and severity of the Veteran's 
service-connected disabilities and whether they preclude him from 
performance of substantially gainful employment, as to include 
sedentary work.     

In November 2005, the Veteran submitted additional private 
treatment records dated from May to September 2005, with a waiver 
of initial RO consideration.  As it appears that the Veteran is 
receiving ongoing treatment for his disabilities, the RO attempt 
to obtain any additional private and VA treatment records and 
associate them with the claims file.  See 38 C.F.R. § 3.159 
(2010).

Additionally, review of the evidentiary record shows that in a 
September 2004 personal statement, the Veteran reported a pending 
application for total disability Social Security benefits.  In 
October 2004, the RO attempted to obtain these records and 
reported there was no pending disability claim with the Social 
Security Administration.  Since these reports are not of record 
and no subsequent attempt has been made, especially due to the 
short period of time between the Veteran's notification and the 
RO's attempt, the Board finds additional action in this regard is 
needed.  

The United States Court of Appeals for Veterans Claims has 
repeatedly held that when VA is on notice that there are Social 
Security Administration records relevant to the claim on appeal 
for VA benefits, it must obtain them.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998).  Moreover, the Veterans Claims Assistance 
Act of 2000 (VCAA) emphasizes the need for VA to obtain records 
from any federal agency.  38 U.S.C.A. §§ 5103A(b)(3), (c)(3) 
(West Supp. 2010).  Under these circumstances and the timing of 
the last attempt made, an additional attempt should be made by 
the RO to obtain these records.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  The RO should contact the Veteran and ask 
him to identify any private treatment for the 
service-connected disabilities after 
September 2005.  After obtaining any 
necessary release forms, the RO should 
attempt to obtain any identified private 
treatment records.  The RO should also obtain 
any additional VA treatment records dated 
after September 2003.  All records obtained 
must be associated with the claims file. 

2.  Obtain from the Social Security 
Administration a copy of its decision(s), if 
any, awarding the Veteran disability 
benefits, as well as copies of all medical 
records underlying that determination.  In 
requesting these records, follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  If the requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

3.  The Veteran should be provided with a VA 
examination in order to assess the current 
nature and severity of his service-connected 
disabilities with respect to whether they, in 
and of themselves, preclude his performance 
of substantially gainful employment (more 
than marginal employment) consistent with his 
educational background of a college degree 
and an employment history in the electrical 
industry.  The claims file must be made 
available and the opinion should reflect that 
such review has been accomplished.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability) that the Veteran's 
service-connected disabilities alone 
precludes him from securing or maintaining 
substantially gainful employment (more than 
marginal employment), as to include sedentary 
work.  A rationale for any opinion reached 
must be provided.  

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).






